Exhibit 10.30

 

FIFTH AMENDMENT TO LOAN AND SERVICING AGREEMENT

 

THIS FIFTH AMENDMENT TO LOAN AND SERVICING AGREEMENT, dated as of April 23, 2003
(this “Amendment”), is entered into among TRM Inventory Funding Trust
(“Borrower”), TRM ATM Corporation, in its individual capacity (“TRM ATM”) and as
Servicer (in such capacity, “Servicer”), Autobahn Funding Company, LLC
(“Lender”), DZ Bank AG, Deutsche Zentral-Genossenschaftsbank Frankfurt am Main,
as Administrative Agent (in such capacity, “Administrative Agent”) and as
Liquidity Agent (in such capacity “Liquidity Agent”), and U.S. Bank National
Association, as Collateral Agent (“Collateral Agent”).

 

RECITALS

 

A.            The Borrower, TRM ATM, Servicer, Lender, Administrative Agent,
Liquidity Agent and Collateral Agent are each a party to that certain Loan and
Servicing Agreement, dated as of March 17, 2000 (as amended by a First Amendment
to Loan and Servicing Agreement, dated as of March 16, 2001, an Omnibus
Amendment, dated as of March 16, 2001, a Second Amendment to Loan and Servicing
Agreement, dated as of November 5, 2001, a Third Amendment to Loan and Servicing
Agreement, dated as of April 23, 2002 and a Fourth Amendment to Loan and
Servicing Agreement dated as of July 22, 2002, the “Agreement”).

 

B.            The parties to the Agreement desire to amend the Agreement as
hereinafter set forth.

 

AGREEMENT

 

1.               Certain Defined Terms.  Capitalized terms that are used herein
without definition and that are defined in the Agreement shall have the same
meanings herein as in the Agreement.

 

2.               Amendments to Agreement.  Effective as of April 23, 2003 is
hereby amended as follows:

 

2.1           Section 1.01 of the Agreement is hereby amended to replace
“$30,000,000” therein with “$50,000,000”.

 

2.2           Pursuant to Section 1.04 of the Agreement, the Lender, the
Liquidity Agent and the Administration Agent hereby consent to the issuance by
the Borrower of one replacement Certificate in the amount of $1,485,000 for
delivery to the Lender and one replacement Certificate in the amount of $15,000
for delivery to GSS Holdings, Inc.  Each of the Lender and GSS Holdings, Inc. by
signing or acknowledging below agrees to acquire such Certificates and pay the
purchase price therefor upon the first Borrowing after the date hereof.

 

2.3           Pursuant to Section 2.01 of the Agreement, the Borrower shall
deliver a replacement Note to the Lender with a maximum principal amount of
$48,500,000.

 

--------------------------------------------------------------------------------


 

3.               Conditions to Effectiveness.  This Amendment shall become
effective, as of April 23, 2003, upon receipt by the Liquidity Agent of
counterparts of this Amendment, duly executed by all parties hereto.

 

4.               Effect of Amendment.  Except as expressly amended and modified
by this Amendment, all provisions of the Agreement shall remain in full force
and effect.  After this Amendment becomes effective, all references in the
Agreement to “this Agreement,” “hereof,” “herein” or words of similar effect
referring to the Agreement shall be deemed to be references to the Agreement as
amended by this Amendment.  This Amendment shall not be deemed to expressly or
impliedly waive, amend or supplement any provision of the Agreement other than
as set forth herein.

 

5.               Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.

 

6.               Governing Law.  This Amendment shall be governed by, and
construed in accordance with, the law of the State of New York without regard to
any otherwise applicable principles of conflict of laws.

 

7.               Section Headings.  The various headings of this Amendment are
inserted for convenience only and shall not affect the meaning or interpretation
of this Amendment, or the Agreements or any provision hereof or thereof.

 

[Remainder of page intentionally left blank.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

TRM INVENTORY FUNDING TRUST

 

 

 

 

By:

Wilmington Trust Company, not in its individual
capacity, but solely as Owner Trustee

 

 

 

 

By:

/s/ Michael G. Oller, Jr.

 

 

 

Name:

Michael G. Oller, Jr.

 

 

Title:

Senior Financial Services Officer

 

 

 

 

TRM ATM CORPORATION

 

 

 

 

By:

/s/ Kenneth Lewis Tepper

 

 

 

Name:

Kenneth Lewis Tepper

 

 

Title:

President & CEO

 

 

 

 

AUTOBAHN FUNDING COMPANY LLC

 

 

 

 

By:

DZ Bank AG, Deutsche Zentral-
Genossenschaftsbank Frankfurt am Main,
as its attorney-in-fact

 

 

 

 

 

By:

/s/ Patrick Preece

 

 

 

 

Name:

Patrick Preece

 

 

 

 

Title:

VP

 

 

 

 

 

DZ BANK AG, DEUTSCHE ZENTRAL-
GENOSSENSCHAFTSBANK
FRANKFURT AM MAIN, as Administrative
Agent and Liquidity Agent

 

 

 

 

By:

/s/ Patrick Preece

 

 

 

Name:

Patrick Preece

 

 

Title:

VP

 

 

 

 

By:

/s/ Dominick Ruggiero

 

 

 

Name:

Dominick Ruggiero

 

 

Title:

VP

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ Toby Robillard

 

 

 

Name:

Toby Robillard

 

 

Title:

Asst. Vice President

 

S-1

--------------------------------------------------------------------------------


 

 

Acknowledged and Agreed:

 

 

 

 

GSS HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Andrew L. Stidd

 

 

 

Name:

Andrew L. Stidd

 

 

Title:

President

 

 

 

 

S-2

--------------------------------------------------------------------------------